DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application repeats a substantial portion of prior Application No. 16/739,082, 16299,114 and 14025540 filed 01/09/202, 03/11/2019 and 09/12/2013, and adds and claims additional disclosure not presented in the prior application.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The applicant may cancel the limitation. These claim limitations were not disclosed in the parent application.  
OR
               The applicant may amend the limitation to be in accordance with the specification of the parent application.
b.  Should the applicant not cancel the claim limitations or amend the limitations as suggested, then the applicant should convert the application to a continuation 
i.  The applicant would be required to file a new oath and declaration.
ii.  The claim limitations would be required to be added to the specification without adding any other new matter.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 


Claims 1-18 recite “a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment.”  The applicant's specification recites: 
[0068] In another example, a type, option, or value of feedback may be associated with a physical action, such as operating a dunk booth or trap door, lighting an “X” sign above a performer, activating a speaker to play a sound provided by an audience member or a default sound, or causing display of a message to a producer, actor, or participant that is involved in generating the content. Any such actions may be caused as a result of such feedback satisfying the stored criteria. Physical actions may, in turn, cause changes to playing content. For example, causing a physical change in a physical environment may cause a change to content that is captured from the physical environment. In a specific example, causing a gameshow contestant to fall through a trap door may be visible to viewers of the gameshow.
[0069] In yet another example, a type, option, or value of feedback is associated with a virtual action, such as providing reinforcement units to a particular team featured in the content, strengthening units of the particular team, or weakening the units of the particular team. The feedback may also be associated with a change in gameplay or a change that affects gameplay for participant(s), game rules, rewards to participant(s), or progress of game participant(s). Any such actions may be caused as a result of such feedback satisfying the stored criteria. Virtual actions may, in turn, cause changes to playing content. For example, causing a virtual change in a virtual environment may cause a change to content that is captured from the virtual environment. In a specific example, providing reinforcements to a team in a video game may be visible to viewers of the video game.

There is support for either a change in functionality of an aspect of the environment, a change to functionality of a virtual item or adding a virtual item (or they are identical limitations).  There is no support for removing a virtual item.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 recite “a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the 
[0068] In another example, a type, option, or value of feedback may be associated with a physical action, such as operating a dunk booth or trap door, lighting an “X” sign above a performer, activating a speaker to play a sound provided by an audience member or a default sound, or causing display of a message to a producer, actor, or participant that is involved in generating the content. Any such actions may be caused as a result of such feedback satisfying the stored criteria. Physical actions may, in turn, cause changes to playing content. For example, causing a physical change in a physical environment may cause a change to content that is captured from the physical environment. In a specific example, causing a gameshow contestant to fall through a trap door may be visible to viewers of the gameshow.
[0069] In yet another example, a type, option, or value of feedback is associated with a virtual action, such as providing reinforcement units to a particular team featured in the content, strengthening units of the particular team, or weakening the units of the particular team. The feedback may also be associated with a change in gameplay or a change that affects gameplay for participant(s), game rules, rewards to participant(s), or progress of game participant(s). Any such actions may be caused as a result of such feedback satisfying the stored criteria. Virtual actions may, in turn, cause changes to playing content. For example, causing a virtual change in a virtual environment may cause a change to content that is captured from the virtual environment. In a specific example, providing reinforcements to a team in a video game may be visible to viewers of the video game.
[0070] Feedback types, options, or values may also be associated with actions that affect participants featured in the content and/or a physical or virtual environment featured in the content. Alternatively, the feedback types, options, or values may be associated with changes that affect only that content that is consumed by audience members and not any participants featured in the content and not any environment in which the participants exist. For example, the feedback may trigger a lighting  adjustment that is seen in the content that is played to the audience members but that does not affect lighting  in a physical environment from which such content is captured. These types of changes may be made while processing the content after the content has been captured.

Claims 3-8 and 12-17 are unclear as the comprise a limitation that was in claim 1 and 10 respectively.  Claims 1 and 10 recite a change comprising one or more of the limitations and therefore could include I, II, III…I and II, I and III, I, II and III and IV…or all the limitations.  The applicant is claiming the limitations in the dependent claims as if these limitations were not required in the independent claims, however the limitations 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al (US 2012/0204202 and hereafter referred to as “Rowley”) in view of Parker et al (US 2016/0193530 and hereafter referred to as “Parker”).
Regarding Claim 1 and 10, Rowley discloses a method comprising: and a system comprising: 
one or more processors (Page 5, paragraph 0046, Page 4, paragraph 0030, 031, 0034); 
non-transitory computer-readable media storing instructions which, when executed by the one or more processors (Page 5, paragraph 0046, Page 4, paragraph 0030, 031, 0034), cause:
concurrently generating a set of live audience feeds, wherein each live audience feed in the set of live audience feeds includes video content from a video involving a set of participant users (Page 3, paragraph 0022-0024); 
transmitting the set of live audience feeds to a plurality of client devices associated with a plurality of audience members other than the set of participant users (Page 3, paragraph 0022-0024); 
while transmitting the set of live audience feeds: receiving, from the plurality of the audience members, feedback data that represents a plurality of items of feedback on one or more already- transmitted portions of the video content (page 3, paragraph 0023, Figure 1, 130, 140, 150); 

responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing at least one change associated with the plurality of items of feedback to be made to an environment of the video (Page 2-3, paragraph 0018-0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034), the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034); 
wherein, after causing the at least one change to be made to the environment of the video, the set of live audience feeds displays the at least one change (Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034);
 wherein the method is performed by one or more computing devices (Page 4, paragraph 0030, 0031, 0034).  
Rowley is silent on video game content from a video game.
Parker discloses video content including video game content from a video game, concurrently generating a plurality of feeds of video game content of a video game 
Regarding Claim 2 and 11, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses  further comprising, while transmitting the set of live audience feeds: -26- 60204-0040receiving, from the plurality of the audience members, second feedback data that represents a second plurality of items of feedback on one or more already- transmitted portions of the video content (Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034); determining that the second plurality of items of feedback does not satisfy particular one or more stored triggering criteria for triggering an audience feed change (Page 3, paragraph 0025); responsive to determining that the plurality of items of feedback does not satisfy the particular one or more stored triggering criteria, preventing a particular change associated with the second plurality of items of feedback from being made to the environment of the video 
Regarding Claim 3 and 12, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the at least one change comprises a change to functionality of an aspect of the environment (Page 2-3, paragraph 0020).  
Regarding Claim 5 and 14, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses   wherein the at least one change comprises a change to lighting of the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).  
Regarding Claim 6 and 15, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the at least one change comprises a change to functionality of a virtual item in the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).  
Regarding Claim 7 and 16, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the at least one change comprises adding a virtual item to the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).  
Regarding Claim 8 and 17, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the at least one change comprises removing a virtual item from the environment (Page 2-3, paragraph 0020, 0021).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley in view of Parker as applied to claim 1 and 10 above, and further in view of Pino, Jr et al (US 20090089838 and hereafter referred to as “Pino).
Regarding Claim 4 and 13, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. The combination does not explicitly disclose the change of players or teams.  Pino discloses wherein the at least one change comprises a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users (Page 9, paragraph 0081-0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination for the missing limitations as taught by Pino in order to have a method of interactive content with a degree of viewer control  (Page 1, paragraph 0003-0005) as disclosed by Pino.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley in view of Parker as applied to claim 1 and 10 above, and further in view of Yerli (US 2013/0097635).
Regarding Claim 9 and 18, Rowley and Parker disclose all the limitations all the limitations of Claim 1 and 10 respectively. The combination does not explicitly disclose the limitations.  Yerli discloses wherein the at least one change comprises one or more of: a change in gameplay of the video game; a change that affects gameplay of the video game for one or more participant users of the set of participant users; a change in rules of the video game; -27- 60204-0040a change in one or more rewards provided to one or more .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of U.S. Patent No. 11,032,616 in view of Rowley.
Regarding claim 1 of the instant application
Corresponds to Claim 1 of 11,032,616
A method comprising: 
concurrently generating a set of live audience feeds, wherein each live audience feed in the set of live audience feeds includes video game content from a video game involving a set of participant users; 
transmitting the set of live audience feeds to a plurality of client devices associated with a plurality of audience members other than the set of participant users; 
while transmitting the set of live audience feeds: 
receiving, from the plurality of the audience members, feedback data that represents a plurality of items of feedback on one or more already-transmitted portions of the video game content; 











determining that the plurality of items of feedback satisfies one or more stored triggering criteria for triggering an audience feed change; 
responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing at least one change associated with the plurality of items of feedback to be made to an environment of the video game, the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, 

a change to lighting of the environment, 
a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment;
 wherein, after causing the at least one change to be made to the environment of the video game, the set of live audience feeds displays the at least one change; 
wherein the method is performed by one or more computing devices.
A method comprising: 
concurrently generating a set of live audience feeds, wherein each live audience feed in the set of live audience feeds includes media content involving a set of participant users; 
transmitting the set of live audience feeds to a plurality of client devices associated with a plurality of audience members other than the set of participant users; 
while transmitting the set of live audience feeds: 
receiving, from the plurality of the audience members, feedback data that represents a plurality of items of feedback on one or more already-transmitted portions of the media content; 
classifying each item of feedback, of the plurality of items of feedback, with 
wherein each feedback type, of the plurality of feedback types, is associated with one or more changes that affect contents of one or more live audience feeds in the set of live audience feeds; 
based on the plurality of items of feedback being classified with the particular feedback type, determining that the plurality of items of feedback satisfies stored triggering criteria for triggering an audience feed change;
responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing at least one change, of the one or more changes that correspond to the particular feedback type, to be made to one or more live audience feeds in the set of live audience feeds; 


















 See above


wherein the method is performed by one or more computing devices.



The instant application’s “the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment” are additional limitations.  Rowley discloses at least one change comprising one or more of: a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US 11,032,616 for the limitations as taught by Rowley in order to have faster calculation/determination of all data.

Claim 10 of the instant application corresponds to Claim 11 of US 10,547,908.


Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of U.S. Patent No. 10,547,908 in view of Rowley.
Regarding claim 1 of the instant application
Corresponds to Claim 1 of 10,547,908
A method comprising: 
concurrently generating a set of live audience feeds, wherein each live audience feed in the set of live audience feeds includes video game content from a video game involving a set of participant users; 
transmitting the set of live audience feeds to a plurality of client devices associated with a plurality of audience members other than the set of participant users; 
while transmitting the set of live audience feeds: 
receiving, from the plurality of the audience members, feedback data that represents a plurality of items of feedback on one or more already-transmitted portions of the video game content; 











determining that the plurality of items of feedback satisfies one or more stored triggering criteria for triggering an audience feed change; 
responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing at least one change associated with the plurality of items of feedback to be made to an environment of the video game, the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, 
a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, 
a change to lighting of the environment, 
a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment;
 wherein, after causing the at least one change to be made to the environment of the video game, the set of live audience feeds displays the at least one change; 
wherein the method is performed by one or more computing devices.
A method comprising: 
concurrently generating a set of live audience feeds viewed by audience members that are viewing but not participating in a video game, wherein each live audience feed in the set of live audience feeds includes video game content of the video game; 
while transmitting the set of live audience feeds: 




receiving, from members of the audience, feedback data that represents items of feedback on one or more already-transmitted portions of the video game content; 
classifying each item of feedback into feedback types, wherein each feedback type is associated with a corresponding post-capture change that affects contents of one or more live audience feeds in the set of live audience feeds, and stored triggering criteria for triggering the corresponding post- capture change; 
determining that the items of feedback satisfy the stored triggering criteria associated with a first feedback type;
responsive to determining that the items of feedback satisfy the stored triggering criteria associated with the first feedback type, causing the post-capture change that corresponds to the first feedback type to be made to one or more live audience feeds in the set of live audience feeds; 




















wherein the method is performed by one or more computing devices.


The instant application’s “the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment” are additional limitations.  Rowley discloses at least one change comprising one or more of: a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US 10,547,908 for the limitations as taught by Rowley in order to have faster calculation/determination of all data.

Claim 10 of the instant application corresponds to Claim 11 of US 10,547,908.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  and 16 of U.S. Patent No. 10,231,024 in view of Rowley.

Regarding Claim 1 of the instant application
Corresponding to Claim 1 of US 10,231,024
A method comprising: 
concurrently generating a set of live audience feeds, wherein each live audience feed in the set of live audience feeds includes video game content from a video game involving a set of participant users; 
transmitting the set of live audience feeds to a plurality of client devices associated with a plurality of audience members other than the set of participant users; 
while transmitting the set of live audience feeds: 
receiving, from the plurality of the audience members, feedback data that represents a plurality of items of feedback on one or more already-transmitted portions of the video game content; 











determining that the plurality of items of feedback satisfies one or more stored triggering criteria for triggering an audience feed change; 
responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing at least one change associated with the plurality of items of feedback to be made to an environment of the video game, the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, 
a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, 
a change to lighting of the environment, 
a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment;
 wherein, after causing the at least one change to be made to the environment of the video game, the set of live audience feeds displays the at least one change; 
wherein the method is performed by one or more computing devices.
A method comprising:
concurrently generating a set of audience feeds viewed by live audience members viewing but not participating in a video game; wherein each audience feed in the set of audience feeds includes video game content; 
while generating and displaying the plurality of feeds: 





receiving feedback items from members of the live audience; 


automatically performing a content analysis of each of the feedback items and, based on the content analysis, classifying each of the feedback items into feedback types, wherein each feedback type is associated with: a corresponding post-capture change that affects contents of one or more audience feeds; and stored triggering criteria for triggering the corresponding post-capture change; 
wherein classifying each of the feedback items into feedback types includes: classifying, as a first feedback type, the first feedback item based on the first content; and classifying, as the first feedback type, the second feedback item based on the second content; 
based at least in part on the number of feedback items classified as the first feedback type, determining whether the feedback items from the 2Docket No. 60204-0018 members of the live audience satisfy the stored triggering criteria that is associated with the first feedback type; and
responsive to determining that the feedback items from the members of the live audience satisfy the stored triggering criteria that is associated with the first feedback type, causing the post-capture change that corresponds to the first feedback type to be made to one or more audience feeds; 
wherein the method is performed by one or more processors.




The instant application’s “the at least one change comprising one or more of: 
a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment” are additional limitations.  Rowley discloses at least one change comprising one or more of: a change to functionality of an aspect of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US 10,231,024 for the 

Claim 10 of the instant application corresponds to Claim 16 of US 10,231,024.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 18, 2022